Citation Nr: 1116543	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of the left leg.  

2.  Entitlement to service connection for a disorder of the left knee.  

3.  Entitlement to service connection for a disorder of the left ankle.  

4.  Entitlement to service connection for a disorder of the left foot.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  

This appeal arises from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

There is no current diagnosis of any disorder of the left leg, knee, ankle or foot in the claims folder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the left leg have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a disorder of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The criteria for service connection for a disorder of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for a disorder of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims for service connection in August 2008.  The RO sent him a letter in September 2008 which explained what was needed from him, how he could help with his claim, how VA could help him, what the evidence must show to support his claims and how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records, VA records of treatment and records from Comanche County Memorial Hospital were obtained.  The Veteran has not identified any additional relevant evidence.  

The Veteran appeared and gave testimony before a Decision Review Officer at the RO in July 2009.  

The RO did not arrange for the Veteran to be examined by VA in conjunction with his claims for service connection.  In this case there are no current diagnoses of any disorders of the left leg, ankle, knee or foot.  In addition, there are no records of treatment in service for the left leg, ankle, knee or foot.  The regulations provide that VA will provide a medical examination when the evidence of record does not contain sufficient medical evidence to decide the claim if there is competent medical evidence of a current diagnosed disability, the evidence establishes the veteran suffered an event, disease of symptoms of a disease in service and there are indications the claimed disability may be associated with the event or injury in service.  38 C.F.R. § 3.159(c)(4) (2010).  In the absence of any current diagnoses VA is not required to arrange for the Veteran to be examined.  

No further notice to the Veteran or assistance with his claims is necessary.  



SERVICE CONNECTION 

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Factual Background.  Service entrance examination in September 1974 revealed the Veteran's lower extremities were normal and he had moderate asymptomatic flat feet.  There are no records of treatment of the left leg, knee, ankle or foot in service. Service separation examination in August 1978 indicated his lower extremities and feet were normal.  

The Veteran was examined by VA in conjunction with his claim for non-service connected pension in July 1999.  The Veteran did not report a history of any trauma to the left leg, knee, ankle or foot.  No disorder of the left leg, knee, ankle or foot was diagnosed.  

A second VA examination for pension in July 2004 does not include any history of trauma to the left leg, knee, ankle or foot.  The Veteran did report a 2001 fracture of the right ankle.  Examination of the extremities resulted in no diagnosis of any disorder of the left leg, knee, ankle or foot.  

VA records of treatment do not include any complaints about the left leg, knee, ankle or foot.  They only include records of treatment in 2001 for fracture of the right foot and ankle.  Although the Veteran's VA Problem list includes arthralgias of the knee, VA treatment records reveal treatment and diagnosis of arthralgias of the right knee, not the left.  

The Veteran's records from Comanche County Memorial Hospital do not include any records of treatment of the left leg, knee, ankle or foot.  

The Veteran testified in July 2009, at an RO hearing where he related the following: 

He fell during boot camp and injured his left leg.  
It was placed in a cast and he had to use crutches.  
He had been treated at VA, but had never told them about his broken left leg.  
He did not recall seeing a doctor about his left leg, knee, ankle or foot.  
He had broken his leg again since service.  
He was treated at Comanche County Memorial Hospital.  

The Veteran also showed a photograph to the Decision Review Officer which he said was taken at Fort Polk.  He said he was using crutches when the picture was taken, but the transcript reflects no crutches were visible in the photograph.  The Veteran explained that he was told to put them behind him while the picture was being taken.  

Analysis.  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The claims folder does not include any current diagnoses of a left leg, left knee, left ankle or left foot disorder.  While VA records indicate the Veteran fractured his right foot and ankle in 2001, there is no evidence of any injury to the left lower extremity in service or since service separation.  

The Veteran was examined by VA twice to determine if he was physically disabled and met the criteria for non-service connected pension.  The Veteran did not mention to either VA physician having any disability of the left lower extremity.  

While the Veteran stated he was treated at Comanche County Memorial Hospital for a fracture of the left leg, his records from that facility do not include any such treatment.  

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service- connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In the absence of any current diagnoses, service connection is not warranted for a left leg disorder, a left knee disorder, a left ankle disorder and a left foot disorder.  


ORDER

Service connection for a disorder of the left leg is denied.  

Service connection for a disorder of the left knee is denied.  

Service connection for a disorder of the left ankle is denied.  

Service connection for disorder of the left foot is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


